EXHIBIT 10.1




ZOE’S KITCHEN, INC.
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) dated as of
May 24, 2017 (the “Effective Date”), between Zoe’s Kitchen, Inc., a Delaware
corporation (the “Company”), and Kevin Miles (the “Employee”).
 
W I T N E S S E T H
 


 
WHEREAS, the Employee currently serves as President and Chief Executive Officer
(“CEO”) of the Company pursuant to an Employment Agreement dated February 25,
2014, as amended on February 25, 2016 (the “2016 Employment Agreement”); and,
 
WHEREAS, the Company and the Employee wish to continue the Employee’s existing
employment relationship on the terms and conditions set forth in this Agreement,
which amends, restates and supersedes the 2016 Employment Agreement.
 
NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
1.             POSITION AND DUTIES.
 
(a)           During the Employment Term (as defined in Section 2 hereof), the
Employee shall serve as the President and CEO of the Company.  In this capacity,
the Employee shall have the duties, authorities and responsibilities
commensurate with the duties, authorities and responsibilities of persons in
similar capacities in similarly sized companies, and such other duties,
authorities and responsibilities as the Board of Directors of the Company (the
“Board”) shall designate from time to time that are not inconsistent with the
Employee’s position as President and CEO of the Company.  The Employee shall
report directly to the Board.
 
(b)           During the Employment Term, the Employee shall devote all of the
Employee’s business time, energy, business judgment, knowledge and skill and the
Employee’s best efforts to the performance of the Employee’s duties with the
Company, provided that the foregoing shall not prevent the Employee from
(i) serving on the boards of directors of non-profit organizations and, with the
prior written approval of the Board, other for profit companies,
(ii) participating in charitable, civic, educational, professional, community or
industry affairs, and (iii) managing the Employee’s passive personal investments
so long as such activities in the aggregate do not interfere or conflict with
the Employee’s duties hereunder or create a potential business or fiduciary
conflict. 
 
2.             EMPLOYMENT TERM.  The Company agrees to employ the Employee
pursuant to the terms of this Agreement, and the Employee agrees to be so
employed, for a term beginning on the Effective Date hereof and ending on June
30, 2022 (the “Initial Term”) commencing as of the Effective Date.  On each
anniversary of the Effective Date following the Initial Term, the term of this
Agreement shall be automatically extended for successive one-year
periods, provided, however, that either party hereto may elect not to extend
this Agreement by giving written notice to the other party at least sixty (60)
days prior to any such anniversary date.  Notwithstanding the foregoing, the
Employee’s employment hereunder may be earlier terminated in accordance with
Section 6 hereof, subject to Section 7 hereof.  The period of time between the
Effective Date and the termination of the Employee’s employment hereunder shall
be referred to herein as the “Employment Term.”
 
3.             BASE SALARY.  During the Employment Term, the Company agrees to
pay the Employee a base salary at an annual rate to be determined annually by
the Compensation Committee of the Company’s Board of Directors, payable in
accordance with the regular payroll practices of the Company, but not less
frequently than monthly.  The Employee’s base salary shall be subject to annual
review by the Board (or a committee thereof), and may be adjusted from time to
time by the Board.  The base salary as determined herein and adjusted from time
to time shall constitute “Base Salary” for purposes of this Agreement.
 
4.             ANNUAL BONUS.  During the Employment Term, the Employee shall be
eligible to receive an annual discretionary incentive payment under the
Company’s annual bonus plan as may be in effect from time to time (the “Annual
Bonus”) based on a target bonus opportunity of fifty percent (50%) of the
Employee’s Base Salary (the “Target Bonus”), upon





--------------------------------------------------------------------------------

EXHIBIT 10.1




the attainment of one or more pre-established performance goals established by
the Board or the Company’s Compensation Committee (the “Committee”) in its sole
discretion.  In addition, the Employee shall be eligible for a “stretch”
established by the Board or the Committee for materially exceeding one or more
such performance goals if such bonuses are in existence either as of the
Effective Date or at any time during the Employment Term.  Any and all bonuses
are payable, if at all, (i) only if Employee is actively employed by the Company
on the last day of the performance period during which such bonus is earned,
(ii) during the calendar year following the calendar year in which such bonus is
earned, and (iii) within the thirty (30)-day period following the Board’s
receipt of the Company’s audited financial statements with respect to the
applicable performance period.
 
5.             EMPLOYEE BENEFITS.
 
(a)           BENEFIT PLANS.  During the Employment Term, the Employee shall be
entitled to participate in any employee benefit plan that the Company has
adopted or may adopt, maintain or contribute to for the benefit of its employees
generally, subject to satisfying the applicable eligibility requirements, except
to the extent such plans are duplicative of the benefits otherwise provided to
hereunder.  The Employee’s participation will be subject to the terms of the
applicable plan documents and generally applicable Company policies. 
Notwithstanding the foregoing, the Company may modify or terminate any employee
benefit plan at any time.
 
(b)           VACATIONS.  During the Employment Term, the Employee shall be
entitled to paid vacation in accordance with the Company’s policy on accrual and
use applicable to employees as in effect from time to time.
 
(c)           OTHER PERQUISITES.  During the Employment Term, the Employee shall
be entitled to a leased car provided by the Company and Company coverage of
insurance, maintenance and gas expenses related to the vehicle.
 
(d)           BUSINESS EXPENSES.  Upon presentation of reasonable substantiation
and documentation as the Company may specify from time to time, the Employee
shall be reimbursed in accordance with the Company’s expense reimbursement
policy, for all reasonable out-of-pocket business expenses incurred and paid by
the Employee during the Employment Term and in connection with the performance
of the Employee’s duties hereunder.
 
6.             TERMINATION.  The Employee’s employment and the Employment Term
shall terminate on the first of the following to occur:
 
(a)           DISABILITY.  Upon ten (10) days’ prior written notice by the
Company to the Employee of a termination due to Disability.  For purposes of
this Agreement, “Disability” shall be defined as the inability of the Employee
to have performed the Employee’s material duties hereunder after reasonable
accommodation due to a physical or mental injury, infirmity or incapacity for
one hundred eighty (180) days (including weekends and holidays) in any three
hundred sixty-five (365)-day period as determined by the Board in its reasonable
discretion.
 
(b)           DEATH.  Automatically upon the date of death of the Employee.
 
(c)           CAUSE.  Immediately upon written notice by the Company to the
Employee of a termination for Cause.  “Cause” shall mean any of the following:
(i) your intentional unauthorized use or disclosure of the Company’s
confidential information or trade secrets, which use or disclosure causes
material harm to the Company, (ii) your material breach of any agreement between
you and the Company, (iii) your material failure to comply with the Company’s
written policies or rules, (iv) your conviction of, or plea of “guilty” or “no
contest” to, a felony under the laws of the United States or any state thereof,
or (v) your gross negligence or willful misconduct in the performance of duties
to the Company that is not cured within thirty (30) days after you are provided
with written notice thereof. No such determination of “Cause” shall be made
until the Employee has been given written notice detailing the specific Cause
event and a period of ten (10) business days following receipt of such notice to
cure such event (if susceptible to cure) to the reasonable satisfaction of the
Board.  Notwithstanding anything to the contrary contained herein, the
Employee’s right to cure as set forth in the preceding sentence shall not apply
if there are habitual or repeated breaches by the Employee.
 
(d)           WITHOUT CAUSE.  Immediately upon written notice by the Company to
the Employee of an involuntary termination without Cause (other than for death
or Disability).
 
(e)           GOOD REASON.  Upon written notice by the Employee to the Company
of a termination for Good Reason.  “Good Reason” shall mean the occurrence of
any of the following events, without the express written consent of the
Employee, unless such events are fully corrected in all material respects by the
Company within thirty (30) days following written notification by the Employee
to the Company of the occurrence of one of the reasons set forth below:





--------------------------------------------------------------------------------

EXHIBIT 10.1




 
(i)            material diminution in the Employee’s Base Salary or Target Bonus
opportunity, other than pursuant to and consistent with across-the-board
reductions of base salary or bonus opportunities applicable to all senior
executives of the Company;
 
(ii)           material diminution in the Employee’s duties, authorities or
responsibilities (other than temporarily while physically or mentally
incapacitated or as required by applicable law);
 
(iii)          relocation of the Employee’s primary work location by more than
fifty (50) miles from its then current location; or
 
(iv)          any action or inaction that constitutes a material breach by the
Company of this Agreement.
 
The Employee shall provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason within  sixty (60) days
after the Employee knows (or should have known) of such circumstances, and
actually terminate employment within thirty (30) days following the expiration
of the Company’s thirty (30)-day cure period described above.  Otherwise, any
claim of such circumstances as “Good Reason” shall be deemed irrevocably waived
by the Employee.
 
(f)            WITHOUT GOOD REASON.  Upon sixty (60) days’ prior written notice
by the Employee to the Company of the Employee’s voluntary termination of
employment without Good Reason (which the Company may, in its sole discretion,
make effective earlier than any notice date).
 
(g)           EXPIRATION OF EMPLOYMENT TERM; NON-EXTENSION OF AGREEMENT.  Upon
the expiration of the Employment Term due to a non-extension of the Agreement by
the Company or the Employee pursuant to the provisions of Section 2 hereof.
 
7.             CONSEQUENCES OF TERMINATION. Prior to a Change in Control,
Employee shall be entitled to the benefits referenced in this Section 7.
Subsequent to a Change in Control, Section 7 shall not apply and the Employee
shall be subject to the terms and conditions of the Company’s 2016 Management
Severance Program. A “Change in Control” shall mean any of the following types
of transactions: (i) the direct or indirect sale or exchange in a single or
series of related transactions by the stockholders of the Company of more than
fifty percent (50%) of the voting stock of the Company; (ii) a merger or
consolidation in which the Company is a party; (iii) the sale, exchange, or
transfer of all or substantially all of the assets of the Company (each, a
“Transaction”), wherein the stockholders of the Company immediately before the
Transaction do not retain immediately after the Transaction, in substantially
the same proportions as their ownership of shares of the Company’s voting stock
immediately before the Transaction, direct or indirect beneficial ownership of
more than fifty percent (50%) of the total combined voting power of the
outstanding voting securities of the Company or the successor entity, or, in the
case of a Transaction described in (iii), the corporation or other entity to
which the assets of the Company were transferred, as the case may be; or (iv)
during any period of two (2) consecutive years (not including any period prior
to the Effective Date) individuals who constitute the Board on the Effective
Date (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board. Notwithstanding the foregoing, a transaction shall not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation; (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction; or (iv) it is a
transaction effected primarily for the purpose of financing the Company with
cash (as determined by the Board in its discretion).
 
(a)           DEATH.  In the event that the Employee’s employment and the
Employment Term ends on account of the Employee’s death, the Employee or the
Employee’s estate, as the case may be, shall be entitled to the following (with
the amounts due under Sections 7(a)(i) through 7(a)(iii) hereof to be paid
within sixty (60) days following termination of employment, or such earlier date
as may be required by applicable law):
 
(i)            any earned and unpaid Base Salary through the date of
termination;
 
(ii)           reimbursement for any unreimbursed business expenses incurred
through the date of termination;





--------------------------------------------------------------------------------

EXHIBIT 10.1




 
(iii)          any accrued but unused vacation time in accordance with Company
policy; and
 
(iv)          all other accrued and vested payments, benefits or fringe benefits
to which the Employee shall be entitled under the terms of any applicable
compensation arrangement or benefit, equity or fringe benefit plan or program or
grant or this Agreement (collectively, Sections 7(a)(i) through 7(a)(iv) hereof
shall be hereafter referred to as the “Accrued Benefits”). In addition, the
Employee shall be eligible to receive any Annual Bonus earned but unpaid with
respect to the fiscal year ending on or preceding the date of termination.
 
(b)           DISABILITY.  In the event that the Employee’s employment and/or
Employment Term ends on account of the Employee’s Disability, the Company shall
pay or provide the Employee with the Accrued Benefits.  In addition, the
Employee shall be eligible to receive any Annual Bonus earned but unpaid with
respect to the fiscal year ending on or preceding the date of termination.
 
(c)           TERMINATION FOR CAUSE OR WITHOUT GOOD REASON OR AS A RESULT OF
EMPLOYEE NON-EXTENSION OF THIS AGREEMENT.  If the Employee’s employment is
terminated (x) by the Company for Cause, (y) by the Employee without Good
Reason, or (z) as a result of the Employee’s non-extension of the Employment
Term as provided in Section 2 hereof, the Company shall pay to the Employee the
Accrued Benefits.
 
(d)           TERMINATION WITHOUT CAUSE OR FOR GOOD REASON OR AS A RESULT OF
COMPANY NON-EXTENSION OF THIS AGREEMENT.  If the Employee’s employment by the
Company is terminated (x) by the Company other than for Cause, (y) by the
Employee for Good Reason, or (z) as a result of the Company’s non-extension of
the Employment Term as provided in Section 2 hereof, the Company shall pay or
provide the Employee with the following, subject to the provisions
of Section 22 hereof:
 
(i)             the Accrued Benefits;
 
(ii)           payments of your then-current annual base salary (commencing as
of the termination date) for the period of twenty-four (24) months based on your
management level in the Company, which payments shall be paid in accordance with
the Company’s normal payroll procedures; provided, however, that any payments
that would otherwise have been made before the first normal payroll payment date
falling on or after the date on which the Release becomes irrevocable (the
“First Payment Date”) shall be made on the First Payment Date; and further
provided, that to the extent that the payment of any amount constitutes
"nonqualified deferred compensation" for purposes of Code Section 409A (as
defined in Section 22 hereof), any such payment scheduled to occur during the
first sixty (60) days following the termination of employment shall not be paid
until the first regularly scheduled pay period following the sixtieth (60th) day
following such termination and shall include payment of any amount that was
otherwise scheduled to be paid prior thereto;


(iii)     an amount equal to your target annual bonus for the fiscal year during
which the covered termination occurs, prorated to reflect your actual period of
service completed during the fiscal year through the date of termination, with
such bonus determined based on the deemed achievement of all of the performance
objectives for such fiscal year at a 100% level (subject to Section 16, the
severance benefits contemplated by this Section 7(d)(iii) shall be paid in cash
in a lump sum as soon as practicable following the First Payment Date); and,


(iv)    subject to (A) the Employee's timely election of continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
("COBRA"), (B) the Employee's continued copayment of premiums at the same level
and cost to the Employee as if the Employee were an employee of the Company
(excluding, for purposes of calculating cost, an employee's ability to pay
premiums with pre-tax dollars), and (C) continued compliance with the
obligations in Section 9, continued participation in the Company's group health
plan (to the extent permitted under applicable law and the terms of such plan)
which covers the Employee (and the Employee's eligible dependents) for the
period of twenty-four (24) months based on your management level in the Company;
provided, however, that the Employee is eligible and remains eligible for COBRA
coverage; and further provided, that in the event that the Employee obtains
other employment that offers group health benefits, such continuation of
coverage by the Company under this Section 7(d)(iv) shall immediately cease upon
obtaining such benefits. Notwithstanding the foregoing, the Company shall not be
obligated to provide the continuation coverage contemplated by this Section
7(d)(iv) if it would result in the imposition of excise taxes on the Company for
failure to comply with the nondiscrimination requirements of the Patient
Protection and Affordable Care Act of 2010, as amended, and the Health Care and
Education Reconciliation Act of 2010, as amended (to the extent applicable).;
and
 
(v)     immediate vesting of all of the unvested shares subject to Employee’s
outstanding stock options to purchase the Company’s common stock and the
immediate vesting and/or lapsing of any vesting restrictions on any Company





--------------------------------------------------------------------------------

EXHIBIT 10.1




restricted stock or other equity-based awards that Employee holds as of the date
of such covered termination (with the acceleration of vesting of stock options
and restricted stock described in this section being effective as of the date of
the covered termination); and immediate vesting of all target or performance
goals with respect to any applicable performance based unit awards or similar
performance compensation. Payments and benefits provided in
this Section 7(d) shall be in lieu of any termination or severance payments or
benefits for which the Employee may be eligible under any of the plans, policies
or programs of the Company or under the Worker Adjustment Retraining
Notification Act of 1988 or any similar state statute or regulation.
 
(e)           OTHER OBLIGATIONS.  Upon any termination of the Employee’s
employment with the Company, the Employee shall promptly resign from the Board,
if applicable, and any other position as an officer, director or fiduciary of
any Company-related entity and the Employee shall receive written confirmation
of said removal from the Board, if applicable, and from any other position as an
officer, director or fiduciary of any Company-related entity.
 
(f)            EXCLUSIVE REMEDY.  The amounts payable to the Employee following
termination of employment and the Employment Term hereunder pursuant to Sections
6 and 7 hereof shall be in full and complete satisfaction of the Employee’s
rights under this Agreement and any other claims that the Employee may have in
respect of the Employee’s employment with the Company or any of its affiliates,
and the Employee acknowledges that such amounts are fair and reasonable, and are
the Employee’s sole and exclusive remedy, in lieu of all other remedies at law
or in equity, with respect to the termination of the Employee’s employment
hereunder or any breach of this Agreement.
 
8.             RELEASE.  Any and all amounts payable and benefits or additional
rights provided pursuant to this Agreement beyond the Accrued Benefits shall
only be payable if the Employee delivers to the Company and does not revoke a
general release of claims in favor of the Company in substantially the form
attached on Exhibit A hereto.  Such release shall be executed and delivered (and
no longer subject to revocation, if applicable) within sixty (60) days following
termination.
 
9.             RESTRICTIVE COVENANTS.
 
(a)           CONFIDENTIALITY.  During the course of the Employee’s employment
with the Company, the Employee will have access to Confidential Information. 
For purposes of this Agreement, “Confidential Information” means all data,
information, ideas, concepts, discoveries, trade secrets, inventions (whether or
not patentable or reduced to practice), innovations, improvements, know-how,
developments, techniques, methods, processes, treatments, drawings, sketches,
specifications, designs, plans, patterns, models, plans and strategies, and all
other confidential or proprietary information or trade secrets in any form or
medium (whether merely remembered or embodied in a tangible or intangible form
or medium) whether now or hereafter existing, relating to or arising from the
past, current or potential business, activities and/or operations of the Company
Group or any of its affiliates, including, without limitation, any such
information relating to or concerning finances, sales, marketing, advertising,
transition, promotions, pricing, personnel, customers, suppliers, vendors, raw
partners and/or competitors.  The Employee agrees that the Employee shall not,
directly or indirectly, use, make available, sell, disclose or otherwise
communicate to any person, other than in the course of the Employee’s assigned
duties and for the benefit of the Company, either during the period of the
Employee’s employment or at any time thereafter, any Confidential Information or
other confidential or proprietary information received from third parties
subject to a duty on the Company Group’s and its affiliates’ part to maintain
the confidentiality of such information, and to use such information only for
certain limited purposes, in each case, which shall have been obtained by the
Employee during the Employee’s employment by the Company (or any predecessor). 
The foregoing shall not apply to information that (i) was known to the public
prior to its disclosure to the Employee; (ii) becomes generally known to the
public subsequent to disclosure to the Employee through no wrongful act of the
Employee or any representative of the Employee; or (iii) the Employee is
required to disclose by applicable law, regulation or legal process (provided
that the Employee provides the Company with prior notice of the contemplated
disclosure and cooperates with the Company at its expense in seeking a
protective order or other appropriate protection of such information).
 
(b)           NONCOMPETITION.  The Employee acknowledges that (i) the Employee
performs services of a unique nature for the Company Group that are
irreplaceable, and that the Employee’s performance of such services to a
competing business will result in irreparable harm to the Company Group,
(ii) the Employee has had and will continue to have access to Confidential
Information which, if disclosed, would unfairly and inappropriately assist in
competition against the Company Group or any of its affiliates, (iii) in the
course of the Employee’s employment by a competitor, the Employee would
inevitably use or disclose such Confidential Information, (iv) the Company Group
and its affiliates have substantial relationships with their customers and the
Employee has had and will continue to have access to these customers, (v) the
Employee has received and will receive specialized training from the Company
Group and its affiliates, and (vi) the Employee has generated and will continue
to generate goodwill for the Company Group and its affiliates in the course of
the Employee’s employment.  Accordingly, during the Employee’s employment
hereunder and for a period of twenty four (24) months thereafter, the Employee
agrees that the Employee will not, directly or indirectly, own, manage, operate,
control, be employed by (whether as





--------------------------------------------------------------------------------

EXHIBIT 10.1




an employee, consultant, independent contractor or otherwise, and whether or not
for compensation) or render services to any person, firm, corporation or other
entity, in whatever form, engaged in (i) the fast casual restaurant business in
North America that derives at least twenty percent (20%) of its revenue from the
sale of Mediterranean inspired items or in any other material business in which
the Company Group or any of its affiliates is engaged on the date of the
Employee’s termination of employment or in which they have planned, on or prior
to such date, to be engaged in on or after such date.   Notwithstanding the
foregoing, nothing herein shall prohibit the Employee from being a passive owner
of not more than one percent (1%) of the equity securities of a publicly traded
corporation engaged in a business that is in competition with the Company Group
or any of its affiliates, so long as the Employee has no active participation in
the business of such corporation.
 
(c)           NONSOLICITATION; NONINTERFERENCE.  (i)  During the Employee’s
employment with the Company Group and for a period of twenty four (24) months
thereafter, the Employee agrees that the Employee shall not, except in the
furtherance of the Employee’s duties hereunder, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, (A) solicit, aid or induce any employee, representative or agent, in
each case, with authority exceeding that of store level management (“Company
Employee”) of the Company Group or any of its subsidiaries or affiliates to
leave such employment or retention or to accept employment with or render
services to or with any other person, firm, corporation or other entity
unaffiliated with the Company Group or hire or retain any such Company Employee,
or take any action to materially assist or aid any other person, firm,
corporation or other entity in identifying, hiring or soliciting any such
Company Employee, or (B) interfere, or aid or induce any other person or entity
in interfering, with the relationship between the Company Group or any of its
affiliates and any of their respective vendors, joint venturers or licensors.  A
Company Group Employee shall be deemed covered by this Section 9(c) while so
employed or retained and for a period of six (6) months thereafter.
 
(d)           NONDISPARAGEMENT.  The Employee agrees not to make negative
comments or otherwise disparage the Company Group or its officers, directors,
employees, shareholders, agents or products other than in the good faith
performance of the Employee’s duties to the Company while the Employee is
employed by the Company.  The Company shall instruct its directors and officers
not to, directly or indirectly, make negative comments or otherwise disparage
the Employee while the Employee is employed by the Company or at any time after
the termination of the Employment Term; provided, however, that
this Section 9(d) shall not in any way preclude the Company from managing or
supervising the Employee’s performance (or from engaging in meaningful discourse
relating thereto).  Neither of the foregoing shall be violated by truthful
statements in response to legal process, required governmental testimony or
filings, or administrative or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings).
 
(e)           INVENTIONS.  (i)  The Employee acknowledges and agrees that all
ideas, methods, inventions, discoveries, improvements, work products,
developments, software, know-how, processes, techniques, methods, works of
authorship and other work product, whether patentable or unpatentable, (A) that
are reduced to practice, created, invented, designed, developed, contributed to,
or improved with the use of any Company Group resources and/or within the scope
of the Employee’s work with the Company Group or that relate to the business,
operations or actual or demonstrably anticipated research or development of the
Company Group, and that are made or conceived by the Employee, solely or jointly
with others, during the Employment Term, or (B) suggested by any work that the
Employee performs in connection with the Company Group, either while performing
the Employee’s duties with the Company Group or on the Employee’s own time,
shall belong exclusively to the Company Group (or its designee), whether or not
patent or other applications for intellectual property protection are filed
thereon (the “Inventions”).  The Employee will keep full and complete written
records (the “Records”), in the manner prescribed by the Company, of all
Inventions, and will promptly disclose all Inventions completely and in writing
to the Company.  The Records shall be the sole and exclusive property of the
Company Group, and the Employee will surrender them upon the termination of the
Employment Term, or upon the Company Group’s request.  The Employee irrevocably
conveys, transfers and assigns to the Company Group the Inventions and all
patents or other intellectual property rights that may issue thereon in any and
all countries, whether during or subsequent to the Employment Term, together
with the right to file, in the Employee’s name or in the name of the Company
Group (or its designee), applications for patents and equivalent rights (the
“Applications”).  The Employee will, at any time during and subsequent to the
Employment Term, make such applications, sign such papers, take all rightful
oaths, and perform all other acts as may be requested from time to time by the
Company to perfect, record, enforce, protect, patent or register the Company
Group’s rights in the Inventions, all without additional compensation to the
Employee from the Company Group.  The Employee will also execute assignments to
the Company Group (or its designee) of the Applications, and give the Company
Group and its attorneys all reasonable assistance (including the giving of
testimony) to obtain the Inventions for the Company Group’s benefit, all without
additional compensation to the Employee from the Company Group.
 
(ii)    In addition, the Inventions will be deemed Work for Hire, as such term
is defined under the copyright laws of the United States, on behalf of the
Company Group and the Employee agrees that the Company Group will be the sole
owner of the Inventions, and all underlying rights therein, in all media now
known or hereinafter devised,





--------------------------------------------------------------------------------

EXHIBIT 10.1




throughout the universe and in perpetuity without any further obligations to the
Employee.  If the Inventions, or any portion thereof, are deemed not to be Work
for Hire, or the rights in such Inventions do not otherwise automatically vest
in the Company Group, the Employee hereby irrevocably conveys, transfers and
assigns to the Company Group, all rights, in all media now known or hereinafter
devised, throughout the universe and in perpetuity, in and to the Inventions,
including, without limitation, all of the Employee’s right, title and interest
in the copyrights (and all renewals, revivals and extensions thereof) to the
Inventions, including, without limitation, all rights of any kind or any nature
now or hereafter recognized, including, without limitation, the unrestricted
right to make modifications, adaptations and revisions to the Inventions, to
exploit and allow others to exploit the Inventions and all rights to sue at law
or in equity for any infringement, or other unauthorized use or conduct in
derogation of the Inventions, known or unknown, prior to the date hereof,
including, without limitation, the right to receive all proceeds and damages
therefrom.  In addition, the Employee hereby waives any so-called “moral rights”
with respect to the Inventions.  To the extent that the Employee has any rights
in the results and proceeds of the Employee’s service to the Company Group that
cannot be assigned in the manner described herein, the Employee agrees to
unconditionally waive the enforcement of such rights.  The Employee hereby
waives any and all currently existing and future monetary rights in and to the
Inventions and all patents and other registrations for intellectual property
that may issue thereon, including, without limitation, any rights that would
otherwise accrue to the Employee’s benefit by virtue of the Employee being an
employee of or other service provider to the Company Group.
 
(f)            RETURN OF COMPANY PROPERTY.  On the date of the Employee’s
termination of employment with the Company for any reason (or at any time prior
thereto at the Company’s request), the Employee shall return all property
belonging to the Company or its affiliates (including, but not limited to, any
Company-provided laptops, computers, cell phones, wireless electronic mail
devices or other equipment, or documents and property belonging to the
Company).  The Employee may retain the Employee’s rolodex, digital contacts, and
similar address books provided that such items only include contact information.
 
(g)           REASONABLENESS OF COVENANTS.  In signing this Agreement, the
Employee gives the Company Group assurance that the Employee has carefully read
and considered all of the terms and conditions of this Agreement, including the
restraints imposed under this Section 9 hereof.  The Employee agrees that these
restraints are necessary for the reasonable and proper protection of the Company
Group and its affiliates and their Confidential Information and that each and
every one of the restraints is reasonable in respect to subject matter, length
of time and geographic area, and that these restraints, individually or in the
aggregate, will not prevent the Employee from obtaining other suitable
employment during the period in which the Employee is bound by the restraints. 
The Employee acknowledges that each of these covenants has a unique, very
substantial and immeasurable value to the Company Group and its affiliates and
that the Employee has sufficient assets and skills to provide a livelihood while
such covenants remain in force.  The Employee further covenants that the
Employee will not challenge the reasonableness or enforceability of any of the
covenants set forth in this Section 9.  It is also agreed that each of the
Company’s affiliates will have the right to enforce all of the Employee’s
obligations to that affiliate under this Agreement, including without limitation
pursuant to this Section 9.
 
(h)           REFORMATION.  If it is determined by a court of competent
jurisdiction in any state that any restriction in this Section 9 is excessive in
duration or scope or is unreasonable or unenforceable under applicable law, it
is the intention of the parties that such restriction may be modified or amended
by the court to render it enforceable to the maximum extent permitted by the
laws of that state.
 
(i)            TOLLING.  In the event of any violation of the provisions of
this Section 9, the Employee acknowledges and agrees that the post-termination
restrictions contained in this Section 9 shall be extended by a period of time
equal to the period of such violation, it being the intention of the parties
hereto that the running of the applicable post-termination restriction period
shall be tolled during any period of such violation.
 
(j)            SURVIVAL OF PROVISIONS.  The obligations contained in Sections 9
and 10 hereof shall survive the termination or expiration of the Employment Term
and the Employee’s employment with the Company Group and shall be fully
enforceable thereafter.
 
10.          COOPERATION.  In connection with any termination of the Employee’s
employment with the Company, the Employee agrees to assist the Company, as
reasonably requested by the Company, in its succession planning efforts to
facilitate a smooth transition of the Employee’s job responsibilities to the
Employee’s successor.  Upon the receipt of reasonable notice from the Company
(including outside counsel), the Employee agrees that while employed by the
Company and thereafter, the Employee will respond and provide information with
regard to matters in which the Employee has knowledge as a result of the
Employee’s employment with the Company, and will provide reasonable assistance
to the Company, its affiliates and their respective representatives in defense
of any claims that may be made against the Company or its affiliates, and will
assist the Company and its affiliates in the prosecution of any claims that may
be made by the Company





--------------------------------------------------------------------------------

EXHIBIT 10.1




or its affiliates, to the extent that such claims may relate to the period of
the Employee’s employment with the Company (collectively, the “Claims”).  The
Employee agrees to promptly inform the Company if the Employee becomes aware of
any lawsuits involving Claims that may be filed or threatened against the
Company or its affiliates.  The Employee also agrees to promptly inform the
Company (to the extent that the Employee is legally permitted to do so) if the
Employee is asked to assist in any investigation of the Company or its
affiliates (or their actions) or another party attempts to obtain information or
documents from the Employee (other than in connection with any litigation or
other proceeding in which the Employee is a party-in-opposition) with respect to
matters the Employee believes in good faith to relate to any investigation of
the Company or its affiliates, in each case, regardless of whether a lawsuit or
other proceeding has then been filed against the Company or its affiliates with
respect to such investigation, and shall not do so unless legally required. 
During the pendency of any litigation or other proceeding involving Claims, the
Employee shall not communicate with anyone (other than the Employee’s attorneys
and tax and/or financial advisors and except to the extent that the Employee
determines in good faith is necessary in connection with the performance of the
Employee’s duties hereunder) with respect to the facts or subject matter of any
pending or potential litigation or regulatory or administrative proceeding
involving the Company or any of its affiliates without giving prior written
notice to the Company or the Company’s counsel.  Upon presentation of
appropriate documentation, the Company shall pay or reimburse the Employee for
all reasonable out-of-pocket travel, duplicating or telephonic expenses incurred
by the Employee in complying with this Section 10.
 
11.          EQUITABLE RELIEF AND OTHER REMEDIES.  The Employee acknowledges and
agrees that the Company Group’s remedies at law for a breach or threatened
breach of any of the provisions of Section 9 or Section 10 hereof would be
inadequate and, in recognition of this fact, the Employee agrees that, in the
event of such a breach or threatened breach, in addition to any remedies at law,
the Company Group, without posting any bond or other security, shall be entitled
to obtain equitable relief in the form of specific performance, a temporary
restraining order, a temporary or permanent injunction or any other equitable
remedy which may then be available, without the necessity of showing actual
monetary damages.  In the event of a violation by the Employee of Section 9
or Section 10 hereof, any severance being paid to the Employee pursuant to this
Agreement or otherwise shall immediately cease, and any severance previously
paid to the Employee shall be immediately repaid to the Company.
 
12.          NO ASSIGNMENTS.  This Agreement is personal to each of the parties
hereto.  Except as provided in this Section 12 hereof, no party may assign or
delegate any rights or obligations hereunder without first obtaining the written
consent of the other party hereto.  The Company may assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company, provided that the Company shall require such successor to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, “Company” shall mean the Company
and any successor to its business and/or assets, which assumes and agrees to
perform the duties and obligations of the Company under this Agreement by
operation of law or otherwise.
 
13.          NOTICE.  For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery, if delivered by
hand, (b) on the date of transmission, if delivered by confirmed facsimile or
electronic mail, (c) on the first business day following the date of deposit, if
delivered by guaranteed overnight delivery service, or (d) on the fourth
business day following the date delivered or mailed by United States registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
 
If to the Employee:
 
At the address (or to the facsimile number) shown
in the books and records of the Company.
 
If to the Company:


 
Zoe’s Kitchen, Inc.
5760 State Highway 121 Suite 250
Plano, Texas 75024
 
Attention: General Counsel
 
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.





--------------------------------------------------------------------------------

EXHIBIT 10.1




 
14.          SECTION HEADINGS; INCONSISTENCY.  The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement.  In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall govern and control.
 
15.          SEVERABILITY.  The provisions of this Agreement shall be deemed
severable.  The invalidity or unenforceability of any provision of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by
applicable law.
 
16.          COUNTERPARTS.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
17.          ARBITRATION.  Any dispute or controversy arising under or in
connection with this Agreement or the Employee’s employment with the Company,
other than injunctive relief under Section 11 hereof, shall be settled
exclusively by arbitration, conducted before a single arbitrator in the location
where the Company’s principal business offices are located in accordance with
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association then in effect.  The decision of the arbitrator will be
final and binding upon the parties hereto.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.  The parties acknowledge
and agree that in connection with any such arbitration and regardless of
outcome, (a) each party shall pay all of its own costs and expenses, including,
without limitation, its own legal fees and expenses, and (b) the arbitration
costs shall be borne entirely by the Company.
 
18.          INDEMNIFICATION.  The Company hereby agrees to indemnify the
Employee and hold the Employee harmless to the extent provided under the By-Laws
of the Company against and in respect of any and all actions, suits,
proceedings, claims, demands, judgments, costs, expenses (including reasonable
attorney’s fees), losses, and damages resulting from the Employee’s good faith
performance of the Employee’s duties and obligations with the Company.  This
obligation shall survive the termination of the Employee’s employment with the
Company.
 
19.          GOVERNING LAW.  This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed in accordance with the laws of the State of Texas (without
regard to its choice of law provisions).
 
20.          MISCELLANEOUS.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Employee and such officer or director as may be
designated by the Board.  No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  This Agreement together with all exhibits hereto sets
forth the entire agreement of the parties hereto in respect of the subject
matter contained herein and supersedes any and all prior agreements or
understandings between the Employee and the Company with respect to the subject
matter hereof.  No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.
 
21.          REPRESENTATIONS.  The Employee represents and warrants to the
Company that (a) the Employee has the legal right to enter into this Agreement
and to perform all of the obligations on the Employee’s part to be performed
hereunder in accordance with its terms, and (b) the Employee is not a party to
any agreement or understanding, written or oral, and is not subject to any
restriction, which, in either case, could prevent the Employee from entering
into this Agreement or performing all of the Employee’s duties and obligations
hereunder.  In addition, the Employee acknowledges that the Employee is aware of
Section 304 (Forfeiture of Certain Bonuses and Profits) of the Sarbanes-Oxley
Act of 2002 and the right of the Company to be reimbursed for certain payments
to the Employee in compliance therewith.
 
22.          TAX MATTERS.
 
(a)    WITHHOLDING. The Company may withhold from any and all amounts payable
under this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.


(b)    SECTION 409A COMPLIANCE.







--------------------------------------------------------------------------------

EXHIBIT 10.1




(i)    The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively "Code Section 409A") and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to the Employee and
the Company of the applicable provision without violating the provisions of Code
Section 409A. The Company does not make any representation to the Employee that
the payments or benefits provided under this Agreement are exempt from, or
satisfy, the requirements of Section 409A, and the Company shall have no
liability or other obligation to indemnify or hold harmless the Employee or any
beneficiary of the Employee for any tax, additional tax, interest or penalties
under Section 409A.


(ii)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a "separation from service" within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a "termination," "termination of employment" or like terms shall
mean "separation from service." Notwithstanding anything to the contrary in this
Agreement, if the Employee is deemed on the date of termination to be a
"specified employee" within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered nonqualified deferred compensation under Code Section 409A
payable on account of a "separation from service," such payment or benefit shall
not be made or provided until the date which is the earlier of (A) the
expiration of the six (6)-month period measured from the date of such
"separation from service" of the Employee, and (B) the date of the Employee's
death, to the extent required under Code Section 409A. Upon the expiration of
the foregoing delay period, all payments and benefits delayed pursuant to this
Section 22(b)(ii) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to the Employee in a lump sum, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.


(iii)    To the extent that reimbursements or other in-kind benefits under this
Agreement constitute "nonqualified deferred compensation" for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Employee, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.


(iv)    For purposes of Code Section 409A, the Employee's right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.


(v)    Notwithstanding any other provision of this Agreement to the contrary, in
no event shall any payment or benefit under this Agreement that constitutes
"nonqualified deferred compensation" for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code Section
409A.


23. EXCISE TAX.


(a)    Notwithstanding any other provisions in this Agreement, to the extent
applicable, in the event that any payment or benefit received or to be received
by an Employee (including, without limitation, any payment or benefit received
in connection with a Change in Control of the Company or the termination of
Employee’s employment, whether pursuant to the terms of this Agreement or any
other plan, program, arrangement or agreement) (all such payments and benefits,
together, the “Total Payments”) would be subject (in whole or part), to any
excise tax imposed under Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), or any successor provision thereto (the “Excise Tax”),
then, after taking into account any reduction in the Total Payments provided by
reason of Section 280G of the Code in such other plan, program, arrangement or
agreement, the Company will reduce, to the extent necessary so that no portion
of the Total Payments is subject to the Excise Tax (but in no event to less than
zero), in the following order: (i) cash payments not subject to Section 409A of
the Code; (ii) cash payments subject to Section 409A of the Code; (iii)
equity-based payments and acceleration; and (iv) non-cash forms of benefits
(together, the “Potential Payments”); provided, however, to the extent any such
payment is to be made over time (e.g., in installments, etc.), then the payments
shall be waived in reverse chronological order; and further provided, however,
that the Potential Payments shall only be reduced if (i) the net amount of such
Total Payments, as so reduced (and after subtracting the net amount of federal,
state, municipal and local income taxes on such reduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments), is greater than or equal to (ii)
the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state,





--------------------------------------------------------------------------------

EXHIBIT 10.1




municipal and local income taxes on such Total Payments and the amount of Excise
Tax to which Employee would be subject in respect of such unreduced Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such unreduced Total Payments).


(b)    For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax: (i) no portion of the Total Payments
the receipt or enjoyment of which Employee shall have waived at such time and in
such manner as not to constitute a “payment” within the meaning of Section
280G(b) of the Code shall be taken into account; (ii) no portion of the Total
Payments shall be taken into account which, in the opinion of tax counsel (“Tax
Counsel”) reasonably acceptable to Employee and selected by the accounting firm
which was, immediately prior to the termination date, the Company’s independent
auditor (the “Auditor”), does not constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code (including by reason of Section
280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no portion of
such Total Payments shall be taken into account which, in the opinion of Tax
Counsel, constitutes reasonable compensation for services actually rendered,
within the meaning of Section 280G(b)(4)(B) of the Code, in excess of the “base
amount” (as set forth in Section 280G(b)(3) of the Code) that is allocable to
such reasonable compensation; and (iii) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the Auditor in accordance with the principles of Sections 280G(d)(3) and (4)
of the Code.


(c)    At the time that payments are made under this Agreement, the Company
shall provide Employee with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations,
including any opinions or other advice the Company received from Tax Counsel,
the Auditor, or other advisors or consultants (and any such opinions or advice
which are in writing shall be attached to the statement). If Employee objects to
the Company’s calculations, the Company shall pay to Employee such portion of
the Potential Payments (up to 100% thereof) as Employee determines is necessary
to result in the proper application of this Section 23. All determinations
required by this Section 23 (or requested by either Employee or the Company in
connection with this Section 23) shall be at the expense of the Company. The
fact that Employee’s right to payments or benefits may be reduced by reason of
the limitations contained in this Section 23 shall not of itself limit or
otherwise affect any other rights of Employee under this Agreement.  


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 















--------------------------------------------------------------------------------

EXHIBIT 10.1




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.







ZOE'S KITCHEN, INC.


 
 
By:
/s/ Sunil Doshi
 
Name: Sunil Doshi
 
Title: Chief Financial Officer




KEVIN MILES
 
 
By:
/s/ Kevin Miles



Amended and Restated Employment Agreement Signature Page
 

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

EXHIBIT 10.1




EXHIBIT A
 
GENERAL RELEASE
 
I,                                             , in consideration of and subject
to the performance by Zoe’s Kitchen, Inc. (together with its subsidiaries, the
“Company”), of its obligations under the Employment Agreement dated as of [·],
2016 (the “Agreement”), do hereby release and forever discharge as of the date
hereof the Company and its respective affiliates and all present, former and
future managers, directors, officers, employees, successors and assigns of the
Company and its affiliates and direct or indirect owners (collectively, the
“Released Parties”) to the extent provided below (this “General Release”).  The
Released Parties are intended to be third-party beneficiaries of this General
Release, and this General Release may be enforced by each of them in accordance
with the terms hereof in respect of the rights granted to such Released Parties
hereunder.  Terms used herein but not otherwise defined shall have the meanings
given to them in the Agreement.
 
1.             I understand that any payments or benefits paid or granted to me
under Section 7 of the Agreement represent, in part, consideration for signing
this General Release and are not salary, wages or benefits to which I was
already entitled.  I understand and agree that I will not receive certain of the
payments and benefits specified in Section 7 of the Agreement unless I execute
this General Release and do not revoke this General Release within the time
period permitted hereafter.  Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Company or its
affiliates.
 
2.             Except as provided in paragraphs 4 and 5 below and except for the
provisions of the Agreement which expressly survive the termination of my
employment with the Company, I knowingly and voluntarily (for myself, my heirs,
executors, administrators and assigns) release and forever discharge the Company
and the other Released Parties from any and all claims, suits, controversies,
actions, causes of action, cross-claims, counter-claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date that
this General Release becomes effective and enforceable) and whether known or
unknown, suspected, or claimed against the Company or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, may have, which arise out of or are connected with my employment with,
or my separation or termination from, the Company (including, but not limited
to, any allegation, claim or violation, arising under:  Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; any applicable Executive Order Programs;
the Fair Labor Standards Act; or their state or local counterparts; or under any
other federal, state or local civil or human rights law, or under any other
local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).
 
3.             I represent that I have made no assignment or transfer of any
right, claim, demand, cause of action, or other matter covered by paragraph 2
above.
 
4.             I agree that this General Release does not waive or release any
rights or claims that I may have under the Age Discrimination in Employment Act
of 1967 which arise after the date I execute this General Release. I acknowledge
and agree that my separation from employment with the Company in compliance with
the terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).
 
5.             I agree that I hereby waive all rights to sue or obtain
equitable, remedial or punitive relief from any or all Released Parties of any
kind whatsoever in respect of any Claim, including, without limitation,
reinstatement, back pay, front pay, and any form of injunctive relief. 
Notwithstanding the above, I further acknowledge that I am not waiving and am
not being required to waive any right that cannot be waived under law, including
the right to file an administrative charge or participate in an administrative
investigation or proceeding; provided, however, that I disclaim and waive any
right to share or participate in any monetary award resulting from the
prosecution of such charge or investigation or proceeding.  Additionally, I am
not waiving any right to the Accrued Benefits or any severance benefits to which
I am entitled under the Agreement.
 
6.             In signing this General Release, I acknowledge and intend that it
shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied. I expressly consent that this General Release shall be
given full force and effect according to each and all of its express terms and
provisions, including those relating to unknown and unsuspected





--------------------------------------------------------------------------------

EXHIBIT 10.1




Claims (notwithstanding any state or local statute that expressly limits the
effectiveness of a general release of unknown, unsuspected and unanticipated
Claims), if any, as well as those relating to any other Claims hereinabove
mentioned or implied.  I acknowledge and agree that this waiver is an essential
and material term of this General Release and that without such waiver the
Company would not have agreed to the terms of the Agreement.  I further agree
that in the event I should bring a Claim seeking damages against the Company, or
in the event I should seek to recover against the Company in any Claim brought
by a governmental agency on my behalf, this General Release shall serve as a
complete defense to such Claims to the maximum extent permitted by law.  I
further agree that I am not aware of any pending claim of the type described in
paragraph 2 above as of the execution of this General Release.
 
7.             I agree that neither this General Release, nor the furnishing of
the consideration for this General Release, shall be deemed or construed at any
time to be an admission by the Company, any Released Party or myself of any
improper or unlawful conduct.
 
8.             I agree that if I violate this General Release by suing the
Company or the other Released Parties, I will pay all costs and expenses of
defending against the suit incurred by the Released Parties, including
reasonable attorneys’ fees.
 
9.             I agree that this General Release and the Agreement are
confidential and agree not to disclose any information regarding the terms of
this General Release or the Agreement, except to my immediate family and any
tax, legal or other counsel I have consulted regarding the meaning or effect
hereof or as required by law, and I will instruct each of the foregoing not to
disclose the same to anyone.
 
10.          Any non-disclosure provision in this General Release does not
prohibit or restrict me (or my attorney) from responding to any inquiry about
this General Release or its underlying facts and circumstances by the Securities
and Exchange Commission (SEC), the Financial Industry Regulatory Authority
(FINRA), any other self-regulatory organization or any governmental entity.
 
11.          I hereby acknowledge that Sections 7 through 13, 18 through 20 and
22 of the Agreement shall survive my execution of this General Release.
 
12.          I represent that I am not aware of any claim by me other than the
claims that are released by this General Release.  I acknowledge that I may
hereafter discover claims or facts in addition to or different than those which
I now know or believe to exist with respect to the subject matter of the release
set forth in paragraph 2 above and which, if known or suspected at the time of
entering into this General Release, may have materially affected this General
Release and my decision to enter into it.
 
13.          Notwithstanding anything in this General Release to the contrary,
this General Release shall not relinquish, diminish, or in any way affect any
rights or claims arising out of any breach by the Company or by any Released
Party of the Agreement after the date hereof.
 
14.          Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
 
1.                                      I HAVE READ IT CAREFULLY;
 
2.                                      I UNDERSTAND ALL OF ITS TERMS AND KNOW
THAT I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS
WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED;
 
3.                                      I VOLUNTARILY CONSENT TO EVERYTHING IN
IT;
 





--------------------------------------------------------------------------------

EXHIBIT 10.1




4.                                      I HAVE BEEN ADVISED TO CONSULT WITH AN
ATTORNEY BEFORE EXECUTING IT AND I HAVE DONE SO OR, AFTER CAREFUL READING AND
CONSIDERATION, I HAVE CHOSEN NOT TO DO SO OF MY OWN VOLITION;
 
5.                                      I HAVE HAD AT LEAST [21][45] DAYS FROM
THE DATE OF MY RECEIPT OF THIS RELEASE TO CONSIDER IT, AND THE CHANGES MADE
SINCE MY RECEIPT OF THIS RELEASE ARE NOT MATERIAL OR WERE MADE AT MY REQUEST AND
WILL NOT RESTART THE REQUIRED [21][45]-DAY PERIOD;
 
6.                                      I UNDERSTAND THAT I HAVE SEVEN (7) DAYS
AFTER THE EXECUTION OF THIS RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT
BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;
 
7.                                      I HAVE SIGNED THIS GENERAL RELEASE
KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE
ME WITH RESPECT TO IT; AND
 
8.                                      I AGREE THAT THE PROVISIONS OF THIS
GENERAL RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN
INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND
BY ME.


SIGNED:
 
 
DATED:
 



A-3





